—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered September 1, 1992, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends, among other things, that he was denied the effective assistance of counsel. We disagree. Viewing counsel’s performance "in its entirety, in conjunction with the evidence, the law, and the circumstances of the case” *298(People v Vanterpool, 143 AD2d 282; see, People v Baldi, 54 NY2d 137, 147), we are satisfied that the defendant received the effective assistance of counsel.
We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Pizzuto, Santucci and Goldstein, JJ., concur.